DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “an inner magnetic path part of the first magnetic layer partially surrounds a portion of the first vertical wiring in plan view” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not disclose the recitation of “an inner magnetic path part of the first magnetic layer partially surrounds a portion of the first vertical wiring in plan view”.
Claim 22 recites “an inner magnetic path part of the first magnetic layer partially surrounds a portion of the first vertical wiring in plan view” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose the recitation of “an inner magnetic path part of the first magnetic layer partially surrounds a portion of the first vertical wiring in plan view”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the insulating layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the insulating layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9, 19, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. [U.S. Pub. No. 2019/0074125] in view of Haruyama et al. [JP 2007-066973] (for clearer illustration).
Regarding Claim 1, Yoshioka et al. shows an inductor component (Figs. 5-6 with teachings from Figs. 1-2 and 7A-7B) comprising: 
a spiral wiring (21) wound on a plane (see Figs. 5-6, Paragraphs [0066], [0134]); 
a first magnetic layer (11) and a second magnetic layer (12A or 12) located at positions sandwiching the spiral wiring from both sides (see Figs. 5-6) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 1-6, elements 11, 12A or 12 located at positions sandwiching element 21 from both sides in a normal direction relative to the plane on which element 21 is wound), the first magnetic layer (11) having magnetic permeability lower than that of the second magnetic layer (12A or 12, Paragraph [0135]); 
a first vertical wiring (51) extending from an inner circumferential end of the spiral wiring (see Figs. 5-6) in the normal direction to pass through the first magnetic layer (see Figs. 5-6); 
a second vertical writing (52) extending from an outer circumferential end of the spiral wiring (see Figs. 5-6) in the normal direction to pass through the first magnetic layer (see Figs. 5-6); 
an external terminal (41 or 42) disposed on a surface of the first magnetic layer (see Figs. 5-6, element 41 or 42 disposed on a surface of element 11) to connect an end surface of the first vertical wiring (51) or the second vertical wiring (52); and 
a coating layer (50) on the first magnetic layer (see Figs. 5-6, Paragraph [0073]), 
wherein the external terminal (41 or 42) is entirely disposed in an opening part of the coating layer (see Figs. 5-6, Paragraphs [0073], [0089]-[0090]), and 
an inner magnetic path part (13) of the first magnetic layer (11) partially surrounds a portion of the first vertical wiring (51) in plan view (see Figs. 5-6 and 1-2, element 13 of element 11 partially surrounds a portion of element 51 in plan view).
For clearer illustration, Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the coating layer (55, see Figs. 1-2, elements 71, 72, 73, 74, 21, 22, 23, or 24 is entirely disposed in an opening part of element 55, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Yoshioka et al. to have facilitate insulation to prevent shorting and protect the external terminal from damage.
Regarding Claim 2, Yoshioka et al. shows the first magnetic layer (11) and the second magnetic layer (12 or 12A) comprise a metal magnetic substance filler and a binding resin (Paragraphs [0100]-[0101], [0143]).
Regarding Claim 6, Yoshioka et al. shows the metal magnetic substance filler (101) in the first magnetic layer (11) is substantially spherical (see Fig. 6, Paragraph [0147]), and the metal magnetic substance filler (102) in the second magnetic layer (12A) comprises a flattened metal magnetic substance filler (see Fig. 6, Paragraph [0147]).
Regarding Claim 7, Yoshioka et al. shows the flattened metal magnetic substance filler (102) is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound (see Figs. 5-6, a major axis direction of element 102 is substantially parallel to the plane on which element 21 is wound, Paragraph [0147]).
Regarding Claim 9, Yoshioka et al. shows the second magnetic layer (12A or 12) comprises at least one of a pressed powder of a metal magnetic substance (see Figs. 5-6), a metal magnetic substance plate (see Figs. 5-6, Paragraph [0137]) and a metal magnetic substance foil.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. a metal magnetic substance, does not depend on its method of production, i.e. a pressed powder. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding Claim 19, Yoshioka et al. shows the spiral wiring (21) is covered with an insulating layer (15) at least at its wound portion (see Figs. 5-6).
Regarding Claim 21, Yoshioka et al. shows the first magnetic layer (11) has a thickness different from a thickness of the second magnetic layer (12A or 12, Paragraph [0077], claim 2).
Regarding Claim 23, Yoshioka et al. shows a portion of the inner magnetic path part (13) that partially surrounds the portion of the first vertical wiring (51) overlaps a portion of the insulating layer (19, see Figs. 5-6 and 1-2, element 13 overlaps a portion of element 19).  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Choi et al. [U.S. Pub. No. 2016/0086716].
Regarding Claim 3, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer.
Choi et al. shows a device (Figs. 1-3) teaching and suggesting a cross section of the metal magnetic substance filler (51) is exposed on an external principal surface of the first magnetic layer (50, see Figs. 1-3, Paragraph [0052]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a cross section of the metal magnetic substance filler is exposed on an external principal surface of the first magnetic layer as taught by Choi et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to obtain desirable for operating characteristics for magnetic coupling with improving magnetic permeability and Q characteristics (Paragraph [0033]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Yoshida et al. [U.S. Pub. No. 2010/0157565].
Regarding Claim 4, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show an external principal surface of the second magnetic layer is covered with an organic resin.
Yoshida et al. shows a device (Fig. 1b) teaching and suggesting an external principal surface of the second magnetic layer (11) is covered with an organic resin (12a, polyimide resin is organic, Paragraph [0054]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoshida et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation to prevent shorting (Paragraph [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Yoo et al. [U.S. Pub. No. 2013/0234820].
Regarding Claim 4, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show an external principal surface of the second magnetic layer is covered with an organic resin.
Yoo et al. shows a device (Figs. 1 and 4E) teaching and suggesting an external principal surface of the second magnetic layer (10) is covered with an organic resin (21, polyimide or epoxy is an organic resin, Paragraph [0047]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an external principal surface of the second magnetic layer is covered with an organic resin as taught by Yoo et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation to prevent shorting (Paragraph [0047]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Kubota et al. [U.S. Pub. No. 2016/0260535].
Regarding Claim 5, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kubota et al. shows a device (Fig. 3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (9, Paragraph [0023]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 3, since element 9 covers element 10 then does not comprise a cross section of the metal magnetic substance filler exposed thereon).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kubota et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation, mechanical stability, and desirable thermal decomposition temperature (Paragraph [0023]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Kotani et al. [U.S. Pub. No. 2014/0286814].
Regarding Claim 5, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kotani et al. shows a device (Figs. 1-3) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin (3), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation and good moldability (Paragraphs [0046], [0048]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Park et al. [U.S. Pub. No. 2016/0055955] (hereinafter as “Park ‘955”).
Regarding Claim 5, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Park ‘955 shows a device (Figs. 2-5) teaching and suggesting all of an external principal surface of the second magnetic layer (60) is covered with the binding resin (Paragraph [0061]), and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Figs. 2-5, Paragraph [0061], element 60 have magnetic powder particles 61 contained within element 60 and does not comprise a cross section of the metal magnetic substance filler exposed thereon).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Park ‘955 for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation, improve surface roughness and prevent plating spreading phenomenon in order to contribute forming desirable inductance (Paragraphs [0049], [0051]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 above, and further in view of Kawarai et al. [U.S. Pub. No. 2018/0068770].
Regarding Claim 5, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon.
Kawarai et al. shows a device (Fig. 1) teaching and suggesting all of an external principal surface of the second magnetic layer (10) is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon (see Fig. 1, Abstract, Paragraphs [0013], [0016]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have all of an external principal surface of the second magnetic layer is covered with the binding resin, and does not comprise a cross section of the metal magnetic substance filler exposed thereon as taught by Kotani et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to facilitate insulation, good moldability, and prevent deterioration of electrical characteristics (Paragraph [0009]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 and 6 above, and further in view of Kawarai [U.S. Pub. No. 2009/0002117].
Regarding Claim 7, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above.
In addition, Kawarai shows a device (Fig. 4C) teaching and suggesting the flattened metal magnetic substance filler (20, Paragraph [0061]) is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound (see Fig. 4C, a major axis direction of element 20 is substantially parallel to the plane on which element 12 is wound).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flattened metal magnetic substance filler is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound as taught by Kawarai for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to improve inductance value with large maximum saturation magnetic flux density and obtain excellent superimpose direct-current characteristics (Paragraph [0021]).
Regarding Claim 8, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show the second magnetic layer is in a shape of a rectangle as viewed from above, and a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler.
Kawarai shows a device (Fig. 4C) teaching and suggesting the second magnetic layer (20) is in a shape of a rectangle as viewed from above (see Fig. 1A, Paragraph [0058]), and
a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Figs. 1A and 4C, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 20).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second magnetic layer is in a shape of a rectangle as viewed from above, and a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler as taught by Kawarai for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to improve inductance value with large maximum saturation magnetic flux density and obtain excellent superimpose direct-current characteristics (Paragraph [0021]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1-2 and 6 above, and further in view of Tonoyama et al. [U.S. Pub. No. 2013/0249662].
Regarding Claim 7, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above.
In addition, Tonoyama et al. shows a device (Fig. 7) teaching and suggesting the flattened metal magnetic substance filler (30, Paragraph [0040]) is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound (see Fig. 7, a major axis direction of element 30 is substantially parallel to the plane on which element 19 is wound).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the flattened metal magnetic substance filler is disposed such that a major axis direction of the metal magnetic substance filler is substantially parallel to the plane on which the spiral wiring is wound as taught by Tonoyama et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to improve inductance value with high strength and high magnetic permeability (Paragraph [0007]).
Regarding Claim 8, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show the second magnetic layer is in a shape of a rectangle as viewed from above, and a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler.
Tonoyama et al. shows a device (Fig. 7) teaching and suggesting the second magnetic layer (bottom element 20) is in a shape of a rectangle as viewed from above (see Fig. 7, Paragraph [0033]), and
a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler (see Fig. 7, a longer side of the rectangle is substantially parallel to the major axis direction of the flattened element 30).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the second magnetic layer is in a shape of a rectangle as viewed from above, and a longer side of the rectangle is substantially parallel to a major axis direction of the flattened metal magnetic substance filler as taught by Tonoyama et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to improve inductance value with high strength and high magnetic permeability (Paragraph [0007]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1 and 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Nishiyama et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to obtain desirable operating characteristics with high inductance value for magnetic coupling based on design requirements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claims 1 and 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. as applied to claim 1 above, and further in view of Kato et al. [U.S. Patent No. 6,392,525].
Regarding Claim 9, Yoshioka et al. in view of Haruyama et al. shows the claimed invention as applied above.
Moreover, Kato et al. shows a device (Figs. 1-7) teaching and suggesting the second magnetic layer (2a or 2b) comprises at least one of a pressed powder of a metal magnetic substance (Col. 8, Lines 18-39), a metal magnetic substance plate (Col. 3, Lines 29-36) and a metal magnetic substance foil.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pressed powder as taught by Kato et al. for the device as disclosed by Yoshioka et al. in view of Haruyama et al. to obtain desirable operating characteristics for magnetic coupling (Col. 3, Lines 13-16) with high saturation magnetic flux density and high frequency property (Col. 8, Lines 18-39).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. and Kato et al. as applied to claim 9 above, and further in view of Nishiyama et al. [WO 2016/013643].
Regarding Claim 10, Yoshioka et al. in view of Haruyama et al. and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Nishiyama et al. shows a device (Fig. 3) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (11), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (11) is 90% by volume or more (see English translation, only metal magnetic powder as the material for element 11).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Nishiyama et al. for the device as disclosed Yoshioka et al. in view of Haruyama et al. and Kato et al. to obtain desirable operating characteristics with high inductance value for magnetic coupling based on design requirements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Haruyama et al. and Kato et al. as applied to claim 9 above, and further in view of Kawarai [U.S. Pub. No. 2006/0119461].
Regarding Claim 10, Yoshioka et al. in view of Haruyama et al. and Kato et al. shows the claimed invention as applied above but does not show a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more.
Kawarai shows a device (Figs. 5-6) teaching and suggesting a total content of the pressed powder of the metal magnetic substance (2), the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer (2) is 90% by volume or more (Paragraph [0080]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a total content of the pressed powder of the metal magnetic substance, the metal magnetic substance plate and the metal magnetic substance foil in the second magnetic layer is 90% by volume or more as taught by Kawarai for the device as disclosed by Yoshioka et al. in view of Haruyama et al. and Kato et al. to obtain desirable operating characteristics with high inductance value (Paragraph [0080]).

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. [U.S. Pub. No. 2019/0074125] in view of Li [WO 2013/051947] and Haruyama et al. [JP 2007-066973] (for clearer illustration).
Regarding Claim 22, Yoshioka et al. shows an inductor component (Figs. 5-6 with teachings from Figs. 1-2 and 7A-7B) comprising: 
a spiral wiring (21) wound on a plane (see Figs. 5-6, Paragraphs [0066], [0134]); 
a first magnetic layer (11) and a second magnetic layer (12A or 12) located at positions sandwiching the spiral wiring from both sides (see Figs. 5-6) in a normal direction relative to the plane on which the spiral wiring is wound (see Figs. 1-6, elements 11, 12A or 12 located at positions sandwiching element 21 from both sides in a normal direction relative to the plane on which element 21 is wound), the first magnetic layer (11) having magnetic permeability lower than that of the second magnetic layer (12A or 12, Paragraph [0135]); 
a vertical wiring (51 or 52) extending from the spiral wiring in the normal direction to pass through the first magnetic layer (see Figs. 5-6); 
an external terminal (41 or 42) disposed on a surface of the first magnetic layer (11) to connect an end surface of the vertical wiring (51 or 52, see Figs. 5-6); and 
a coating layer (50) on the first magnetic layer (see Figs. 5-6, Paragraph [0073]), wherein 
the external terminal (41 or 42) is entirely disposed in an opening part of the coating layer (see Figs. 5-6, Paragraphs [0073], [0089]-[0090]), 
an inner magnetic path part (13) of the first magnetic layer (11)  partially surrounds a portion of the vertical wiring (51) in plan view (see Figs. 5-6 and 1-2, element 13 of element 11 partially surrounds a portion of element 51 in plan view).
Yoshioka et al. does not show the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously.
Li shows a device (Fig. 7 with teachings from Figs. 5, 6a) teaching and suggesting the magnetic permeability at an interface between the first magnetic layer (20 or 17) and the second magnetic layer (another element 20 or another element 17) changes continuously (Pages 12-15, claims 17-19).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the magnetic permeability at an interface between the first magnetic layer and the second magnetic layer changes continuously as taught by Li for the device as disclosed by Yoshioka et al. to obtain desirable operating characteristics for which improves magnetic coupling and power transfer (Page 12, Lines 15-30 to Page 13, Lines 1-22).
The combination of Yoshioka et al. and Li shows the magnetic permeability at an interface between the first magnetic layer (20 or 17 of Li) and the second magnetic layer (another element 20 or another element 17 of Li and element 12A or 12 of Yoshioka et al.) changes continuously (Pages 12-15, claims 17-19 of Li) in order to improves magnetic coupling and power transfer.
For clearer illustration, Haruyama et al. shows a coil component (Figs. 1-2) teaching and suggesting the external terminal (71, 72, 73, 74, 21, 22, 23, or 24) is entirely disposed in an opening part of the coating layer (55, see Figs. 1-2, elements 71, 72, 73, 74, 21, 22, 23, or 24 is entirely disposed in an opening part of element 55, see English translation).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the external terminal is entirely disposed in an opening part of the coating layer as taught by Haruyama et al. for the device as disclosed by Yoshioka et al. in view of Li to have facilitate insulation to prevent shorting and protect the external terminal from damage.
Regarding Claim 24, Yoshioka et al. shows a portion of the inner magnetic path part (13) that partially surrounds the portion of the first vertical wiring (51) overlaps a portion of the insulating layer (19, see Figs. 5-6 and 1-2, element 13 overlaps a portion of element 19).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837